UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-1862



ABDUL S. AHMADY,

                                              Plaintiff - Appellant,

          versus


BRINCEFIELD, HARTNETT, TOMPKINS, AND CLARK,
P.C.,

                                              Defendant - Appellee,


          versus


AMINA AHMADY,

                                                         Plaintiff.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:06-cv-00119-CMH)


Submitted: November 21, 2006              Decided:   November 28, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Abdul S. Ahmady, Appellant Pro Se. Michael William Tompkins,
Brincefield, Hartnett & Associates, Alexandria, Virginia, for
Appellee.




Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Abdul S. Ahmady appeals the district court’s orders

dismissing Ahmady’s complaint and denying Ahmady’s “Retrying Motion

Court Order Misunderstanding,” which the district court construed

as as Fed. R. Civ. P. 60(b) motion.    The district court found it

lacked subject matter jurisdiction in this civil action.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Ahmady v.

Brincefield, No. 1:06-cv-00119-CMH (E.D. Va. May 19, 2006 and

June 19, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -